Case 1:17-cv-03814-SJ-RML Document 65 Filed 01/30/20 Page 1 of 2 PageID #: 242




 VARACALLI & HAMRA, LLP                                                        Tel: 646-590-0571
 32 Broadway, Ste. 1818,                                                       Fax: 646-619-4012
 New York, NY 10004                                                            Web:
                                                                               www.vhllp.com

                                             January 30, 2019

VIA ECF
Honorable Judge Sterling Johnson, Jr.
United States District Court
Eastern District of New York
225 Cadman Plaza
Brooklyn, New York


Re:     Cantu-Mariano v. Elite Café Inc. et al.
        Civil Action No. 1:17-cv-03814-SJ-RML


Dear Honorable Judge Johnson:

        As this Honorable Court knows, my office was retained very recently in connection with the
above captioned matter. We represent B & I Elite Café LLC and Benjamin Haimoff in this action.

         At our Conference on January 16, 2020, your Honor Ordered that we begin with Jury Selection
on March 2, 2020, a JPTO due date of February 15, 2020, Voir Dire and Jury Instructions to be
submitted on February 14, 2020, and a Pretrial Conference set for February 20, 2020. At the end of
the conference, following the advice of this Court, the parties re-initiated the conversation with regards
to settlement. The Defendant and the Plaintiff, since that date, have made positive progress with
respect to their discussions.

         We would like to continue these settlement talks, as we believe that the best outcome, is one
that is amicably reached between the parties. However, we believe that the fast approaching deadlines
will act as a major impediment to settlement. As the Defendants’ incur more fees with respect to this
representation, the amount they will have to allocate to settlement will be reduced. Likewise for the
Plaintiff, if the Plaintiff is forced to begin preparing a JPTO and for a trial, the amount they will now
seek to settle these claims will only increase. Thereby, pushing us further away from an amicable
resolution.

        I therefore ask this Court, in the interest of allowing the parties to attempt to settle this matter,
to extend the deadlines listed above by 60 days respectively. This will provide ample time for the
Defendants and the Plaintiff to continue their settlement conversations, and with any luck settle this
matter.

       The only dates that the Defendants cannot start a trial on, due to the Passover holiday, are
between April 6, 2020 and April 17, 2020, any other date would work for both parties. Plaintiff
consents to this request. This is the first request made to extend the JPTO due date, Voir Dire
submissions, Trial Date, and Pretrial conference date.
Case 1:17-cv-03814-SJ-RML Document 65 Filed 01/30/20 Page 2 of 2 PageID #: 243



      I thank the Court in advance for its consideration and attention to this matter.

                                             Very truly yours,


                                             /s/ Abraham Hamra
                                             Abraham Hamra, Esq.
                                             Varacalli & Hamra, LLP
